DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species V in the reply filed on October 11, 2021 is acknowledged.  The traversal is on the ground(s) that “the embodiments of Species I and V are so related that there would be no serious burden on the Examiner to maintain both species for substantive examination.”  This is not found persuasive because the restriction is based on a lack of unity of invention, and there is no serious burden requirement for such restrictions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 8, 12-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 11, 2021. In said reply, applicant indicated that claims 8, 12-14 and 18 read on the elected species. However, claims 8, 12-14 and 18 do not read on the elected species, and therefore claims 8, 12-14 and 18 have been withdrawn along with claims 2 and 3.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 40b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
Specification
The disclosure is objected to because of the following informalities:
On page 1, line 2, “to vehicle” should be changed to --to a vehicle--.  
On page 4, line 7, “taught” should be changed to --taut--.
On page 4, line 27, “
On page 4, line 28, “said 
On page 5, line 18, “seat” should be changed to --the seat--.
On page 5, line 20, “above of” should be changed to --above--.
On page 5, line 22, “airbag” should be changed to --an airbag--.
On page 6, line 2, “shown another alternative configuration of” should be changed to --shows another alternative configuration of an--.
On page 6, line 5, “airbag” should be changed to --an airbag--.
On page 6, line 17, “an” should be changed to --a--.
On page 8, line 13, “the or” should be changed to --the region of the or-- (see page 8, line 11).

On page 14, line 1, “Instead” should be changed to --Instead of--.
On page 17, line 5, “taught” should be changed to --taut--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 7, 15 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barbat et al. (US 2018/0194317 A1). Barbat discloses a vehicle seat 20 configured to support an occupant in a sitting position, the seat comprising: a squab 21, a backrest 25, and an airbag unit; the airbag unit comprising an inflatable airbag 40 provided in an initially rolled and/or folded airbag package, and an inflator(s) 47 (paragraph 0030) actuable to direct inflating gas into the airbag to inflate the airbag into an inflated configuration; the airbag comprising a pair of inflatable chambers (43a and 43b); wherein said inflatable chambers are physically connected to one another via a connecting interface ((i) element(s) 65a and/or 65b, or (ii) the joint formed via elements 65a and 65b), and are fluidly isolated from one another (paragraphs 0026 and 0030); the airbag unit being mounted and configured such that, upon actuation of said inflator to inflate the airbag, said inflatable chambers inflate into respective deployed positions in which they: i) extend forwardly from respective opposing and laterally spaced-apart ., by the airbag material at the connecting interface) when in their respective deployed positions. Said connecting interface between the inflatable chambers is substantially linear (Figs. 4 and 6). Said airbag is substantially mirror-symmetrical about said connecting interface between the inflatable chambers (Figs. 1, 2, 4 and 6). Each said inflatable chamber has a respective inlet region (e.g., at 49 – see paragraphs 0026 and 0030) comprising an inlet port through which a respective volume of inflating gas is directed. Said airbag unit comprises two discrete inflators, each inflator being fluidly connected to a respective said inlet port (paragraph 0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barbat et al. (US 2018/0194317 A1) in view of Ohmi et al. (US 2017/0291564 A1). Barbat teaches the limitations of claim 1, as explained above. Barbat does not teach that the airbag is one-piece .
Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614